Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 4/27/21 are acknowledged; claims 1, 2, 5-16, and 19-24 are currently pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 7-10, 12, 13, 15, 16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 8695704) in view of Quintero (as previously cited) in further view of Hanes, Jr. et al.  (US 20060144592).
CLAIM 1:  
Muthusamy fails to disclose providing halloysite nanotubes as the encapsulate; instead using a poly(meth)acrylate blend (col. 3, lines 55-58; col. 4, lines 10-16).  Muthusamy also fails to disclose wherein the oxidizing breaker comprises chlorous acid.
Quintero discloses well treatment fluid wherein nanoparticles may be used to encapsulate well treatment additives, the encapsulating nanoparticles including halloysite nanotubes (paragraph 0050).  
It would be obvious to one of ordinary skill in the art at the time of filing to substitute the encapsulate particles of Muthusamy with the halloysite nanotubes of Quintero as described in the claim as a simple substitution of one known prior art element for another as Quintero teaches the nanotubes have a large surface area and thus can be used in a lesser proportion to achieve the desired effect (see paragraph 0053).
Muthusamy fails to disclose wherein the concentration of halloysite nanotubes in the fracturing fluid is about 0.1% to about 1% by weight of the aqueous base fluid or wherein the oxidizing breaker is present in an amount of about 0.1% to about 5% by weight of the aqueous based fluid.
Muthusamy identifies the amount of breaker and encapsulate (see col. 4, lines 8-9; col. 4, lines 17-21) that are to be present to effective treat the fluid.  Thus, it is a matter of routine optimization to find the optimum or workable ranges as described in the claim.  One of ordinary skill in the art would optimize the concentrations to achieve the desired outcome with predictable results.
Hanes teaches a method for controlling the viscosity of treatment fluids.
Hanes teaches using chlorous acid as an oxidizing breaker (see paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the oxidizing breaker of the Muthusamy-Quintero combination to be the chlorous acid of Hanes as described in the claims as a substitution of one known breaker for another as Hanes teaches that the chlorous acid can be used to control the viscosity of the treatment fluid (paragraph 0017), which is a function of the claimed invention (see Specification, paragraphes 0020, 0028; Fig. 3) and one of ordinary 
CLAIM 2:  Muthusamy discloses producing the fracturing fluid from the subterranean formation (see col. 3, lines 1-12).
CLAIM 5:  A temperature of the subterranean formation is above about 250°F (see col. 3, lines 42-49).
CLAIM 7:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
CLAIM 8:  Quintero discloses wherein diameters of the halloysite nanotubes range from about 40 nanometers to about 200 nanometers (paragraph 0046).
CLAIM 9:  This fluid is described in claim 1.
CLAIM 10:  The proppant composition comprises a curable resin, a tackifying agent, or combinations thereof (see col. 4, line 48 – col. 5, line 15; specifically resins).
CLAIM 12:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
CLAIM 13:  Muthusamy discloses a friction reducing polymer, a gelling agent, a crosslinking agent or combinations thereof (see col. 3, lines 13-21).
CLAIM 15:
CLAIM 16:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 19:  The fluid is discussed above.
Quintero further discloses using pumping equipment capable of pumping the fluid down a wellbore (see Background, paragraph 0003).
CLAIM 20:  Quintero discloses wherein diameters of the halloysite nanotubes range from about 40 nanometers to about 200 nanometers (paragraph 0046).
CLAIM 21:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 22:  Muthusamy discloses a friction reducing polymer, a gelling agent, a crosslinking agent or combinations thereof (see col. 3, lines 13-21).
CLAIM 23:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 24:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
Claims 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 8695704) in view of Quintero (as previously cited) in further view of Hanes in further view of Pantsurkin (as previously cited).
CLAIM 6:  Muthusamy-Quintero-Hanes discloses the elements of claim 1 as discussed above.
Muthusamy-Quintero-Hanes fails to disclose introducing a pad fluid into a subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation.
Pantsurkin discloses a fracturing fluid.
Pantsurkin discloses introducing a pad fluid into the subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation (see paragraph 0008 discussing pad stage).
It would have been obvious to one of ordinary skill in the art at to modify the Muthusamy-Quintero-Hanes combination to include the pad stage of Pantsurkin as described in the claims as Pantsurkin teaches the pad stage facilitates proper placement of the fluid to be added (paragraph 0008).
CLAIM 11:  Muthusamy-Quintero-Hanes discloses the elements of claim 10 as discussed above.
Muthusamy-Quintero-Hanes fails to disclose the curable resin comprises at least one resin selected from the group consisting of an epoxy resin, a two component epoxy based resins, novolak resins, polyepoxide resins, phenol-aldehyde resins, urea-aldehyde resins, urethane resins, phenolic resins, furan resins, furan alcohol resins, furfuryl alcohol resins, phenolic/latex resins, phenol formaldehyde resins, polyester resins and hybrids and copolymers thereof, polyurethane resins and hybrids and copolymers thereof, acrylate resins, and combinations thereof.
Pantsurkin discloses a curable resin that comprises an epoxy resin (paragraphs 0039, 0115).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the resin of Muthusamy to be an epoxy resin of Pantsurkin as described in the claim as an obvious to try resin selected from a known amount of resin choices and Pantsurkin teaches it would function in a wellbore fluid.
CLAIM 14:  Muthusamy-Quintero-Hanes discloses the elements of claim 10 as discussed above.
Muthusamy-Quintero-Hanes fails to disclose the friction reducing polymer comprises acrylamide, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid, N,N- dimethylacrylamide, vinyl sulfonic acid, N-vinyl acetamide, N-vinyl formamide, itaconic acid, methacrylic acid, acrylic acid esters, methacrylic acid esters, polyacrylamide, polyacrylate, or combinations thereof.
Pantsurkin discloses a friction reducer (paragraph 0063) that comprises acrylic acid (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the reducer of Muthusamy to be an acrylic acid of Pantsurkin as described in the claim as an obvious to try reducer selected from a known amount of reducer choices and Pantsurkin teaches it would function in a wellbore fluid.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 4/27/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679